Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of International Patent Application No. PCT/CN2021/099285, filed June 10, 2021, which claims priority to and the benefit of International Patent Application Nos. PCT/CN2020/095269, filed June 10, 2020; PCT/CN2021/087066, filed April 13, 2021; and PCT/CN2021/093895, filed May 14, 2021, the disclosures of which applications are incorporated herein by reference in their entireties for all purposes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 77-92 have been rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 77-92 are rejoined with the elected product.  The restriction between the two is withdrawn.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a fusion polypeptide comprising a SARS-CoV-2 spike (S) ectodomain polypeptide and a C-propeptide of a human pro-collagen, wherein the C-propeptide is configured to form a disulfide bond-linked homotrimer that is free of the prior art of record.  The prior art does not teach or suggest a fusion polypeptide that is configured to form a disulfide bond-linked homotrimer of the SARS-CoV-2 spike ectodomain and a C-propetide of a human pro-collagen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648